ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                      )
                                                   )
Afghan American Army Services Corporation          )   ASBCA Nos. 58607, 58922
                                                   )
Under Contract No. W91B4N-10-D-5000                )

APPEARANCES FOR THE APPELLANT:                         Philip J. Davis, Esq.
                                                       William M. Novak, Esq.
                                                       Brian G. Walsh, Esq.
                                                       Laura E. Sherman, Esq.
                                                        Wiley Rein LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       LTC Gregg A. Engler, JA
                                                        Trial Attorney

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 4 March 2015


                                               ~~·
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58607, 58922, Appeals of Afghan
American Army Services Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals